Simmons, C. J.
1. Where an accident insurance policy insured the person to whom it was issued “ against bodily injuries effected through external, violent and accidental means,” and on the trial of an action thereon, predicated upon the loss of an eye, it appeared from the evidence that the plaintiff, while in an emaciated and feeble condition, after safely alighting from a train, carried *819his baggage, weighing from sixty to eighty pounds, a distance of about fifty yards and “injured himself in some way or other” in so doing, so that soon after putting the baggage down a defect in the vision of one of his eyes became" apparent, which finally resulted in a total loss of sight as to that eye; and it also appeared that the plaintiff had not fallen, nor received a blow, or jar, or shock of any kind, and that there was nothing unusual in his manner of carrying the baggage or in his locomotion while so doing, no case for a recovery was made. Even ¡if the plaintiff’s injury was attributable to the carrying of the baggage, it was not effected by “external,” “violent” or “accidental” means in the sense in which these words are used in the policy.
August 5, 1895.
Action on insurance policy. Before Judge Willis. City court of Columbus. October term, 1894.
C. J. Thornton, for plaintiff.
G-oetchius & Chappell, for defendant.
2. Without regard to other questions made in the record, the judgment of nonsuit was, for the reasons above indicated, rightly rendered.

Judgment affirmed.


Cross-bill of exceptions dismissed.